Exhibit 10.109

[g59992kai001.jpg]

January 24, 2007

Sam Goldfinger
The Smith & Wollensky Restaurant Group, Inc.
1114 First Avenue
New York, NY 10021

Re:  S&W New Orleans, LLC

Dear Mr. Goldfinger:

As a condition of the approval of the $2,000,000.00 loan made to S&W New
Orleans, LLC on May 26, 2004 to Hibernia National Bank (now known as Capital
One, N.A.), a Business Loan Agreement was executed of even date containing
numerous Events of Default. One such event is as follows:

DEBT SERVICE COVERAGE COVENANT.  Borrower covenants and agrees with Lender that
as long as this Note is in effect, Borrower shall maintain, at all times, a Debt
Service Coverage of no less than 1.10X, where “Debt Service Coverage” is the
result of the following formula: Cash Flow divided by Debt Service, where Cash
Flow means the net income (loss) of Borrower for a period, plus any interest
expense, plus any tax expense, plus any depreciation or amortization expense,
recorded in that same period. Debt Service means, for a period, the sum of all
scheduled principal and interest payments on debt (including any capitalized
leases) during the period, including that portion of any long term debt that is
due within the period. The determination of Net Income, the expense items, and
debt payments shall be based on the Borrower’s financial statements, prepared in
accordance with Generally Accepted Accounting Principles (GAAP), submitted to
Lender with the degree of diligence and timeliness as required herein or in any
loan or other agreement relating to or governing repayment hereunder. Failure to
comply with this provision shall constitute a default hereunder, and shall
entitle Lender to exercise all remedies provided herein.

In conjunction with the continued closure of the Smith & Wollensky restaurant
located in New Orleans on Poydras Street, as a direct result of Hurricane
Katrina and the aftermath thereof, which hit the New Orleans area on or around
August 30, 2005, the above Debt Service Coverage Covenant is hereby waived for
the above referenced loan to S&W New Orleans, LLC for Fiscal Yearend 2007.

The above waived covenant applies only to the period specified and does not
apply to any other listed covenants in the Business Loan Agreement or any other
financial periods of time.

In addition, it is understood that The Smith & Wollensky Restaurant Group, Inc.
will continue to seek a buyer for the location, at which time the loan would be
retired in full.

Should you have any questions, please do not hesitate to call me at the number
listed below.

Sincerely,

/s/ Michael L. Galloway

 

Michael L. Galloway

 

Senior Vice President

 

DFW-Metro Business Banking

 

CAPITAL ONE, N.A.               4245 N CENTRAL EXPWY, SUITE 245          DALLAS,
TEXAS 75205                  972-364-6327


--------------------------------------------------------------------------------